MURNAGHAN, Circuit Judge,
concurring:
The majority opinion holds, and I concur, that the innocent transferees from a drug dealer remained subject to forfeiture for the proceeds of drug activity. I concur, however, solely on the grounds that, while the children were “innocent,” they were not innocent purchasers “for value” and thus cannot qualify for the “innocent owner” exception of 21 U.S.C. § 881(a)(6).
I write separately because the majority has implied by dictum that even an innocent purchaser for value cannot escape forfeiture where the purchase occurs after the drug-related activity. I reject the view that 21 U.S.C. § 881(h) forbids anyone from qualifying as an innocent owner if he or she acquired the money or property after the illegal transaction. Such an interpretation would seem impossible to square with the plain language of § 881(a)(6) which expressly encompasses “proceeds traceable to ... an exchange ” of controlled substances. How can one obtain drug deal proceeds before the transaction even takes place? I see no way to reconcile the language of § 881(a)(6) with the majority’s implicit interpretation of § 881(h).
Great injustice would result if no one who obtained property once the drug transaction had occurred could qualify for the innocent owner exception in § 881(a)(6). It seems manifestly unfair to penalize an innocent person who has provided something of value in exchange for property that, unbeknownst to him, had been used in or derived from drug trafficking. If a drug dealer should buy a car from a perfectly reputable auto dealership with proceeds from drug sales, apparently, under the majority’s opinion, the government could use civil forfeiture to take away the money paid to the car dealer, even though the dealer was entirely unaware that he had sold the automobile to a drug dealer. I do not believe that Congress intended such a result. The most logical approach is to read § 881(h) and § 881(a)(6) as allowing, as an exception to retroactive forfeiture, bona fide purchasers for value to qualify as innocent owners exempt from civil forfeiture, even though the transaction postdates the drug transaction. To the extent that the dictum in In Re Metmor Financial, Inc., 819 F.2d 446 (4th Cir.1987), suggests a contrary result, it should be disclaimed while we sit en banc.
I am authorized to state that Chief Judge ERVIN and Judge PHILLIPS join in this concurrence.